Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	Claims 1-9 are pending. 



Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 7/12/2018, 1/15/2019, 9/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 10-20 directed to non-elected subject matter without traverse.  In accordance with MPEP MPEP § 821.04, claims 10-20 are cancelled. 

The application has been amended as follows: 
Claims 10-20 (cancelled)




Reasons for Allowance
4.         Applicant has elected claims 1-9 without traverse.   No prior art was previously asserted.  A rejection was previously asserted against claim 1 regarding the equivocation between a first state of the electronic device and first state of the external device.  Applicant’s amendments have overcome the indefiniteness and the rejection is withdrawn.  


Closest prior art found was Tyagi et al. US patent 10538220. 

In reference to claim 1:
Tyagi et al. teaches an electronic device, comprising: 
a first memory configured to store authorization information;  Tyagi et al. (Column 8, lines 15 – 37)
a first processor configured to access the first memory;  Tyagi et al. (Column 8, lines 15 – 37)
wherein the first processor is configured to: 
identify state information related to a battery state of the electronic device while the electronic device is in a first state, where the state information of the battery state is the SoC or state of charge of the battery of the HWD (a smartphone), and where the HWD of Tyagi et al. is the electronic device.  Tyagi et al. (Column 2, lines 20-40) &  (Column 9, lines 40-45)
if the state information satisfies a first condition, provide authorization information to an external device in the First state so that the external device performs authorization using the authorization information, where the external device is the auxiliary key fob, where the state information is battery charge information, and where the first condition is the state of the charge, and where if the state of the charge is below a certain threshold, the auxiliary key fob is activated Tyagi et al. (Column 2, lines 20-40) &  (Column 9, lines 40-45)
Where the activation of the auxiliary key fob itself comprises, providing information to an external device, where the external device is the key fob, and where authorization information is sent to the key fob.   Tyagi et al. (Column 3, line 60 – Column 4, line 14), and where the authorization provided to the key fob is the cryptographic token.
wherein the processor is configured to provide the authorization information to the external device so that the external device performs authorization using the authorization information, where once the key fob is activated is provides authorization information using the authorization information, by providing the cryptographic token which is matched against the token of the vehicle  Tyagi et al. (Column 4, lines 64 – Column 5, lines 5) see also (Column 4 line, 10-23)


Tyagi et al. fails to teaches an electronic device, comprising: 
a second memory;  
and a second processor configured to access the second memory, 
and if the state information satisfies a second condition, copy the authorization information into the second memory in the first state and convert the electronic device to a second state in which power consumption thereof is less than that in the first state, and 

Regarding the second memory, second processor, and copying the authorization information in to a second memory in the first state, and converting the electronic device,


USPGPUB Badam et al. 20160278067 however teaches a method of Battery-Backed RAM for Wearable Devices.  In the art of Badam et al, a wearable device may include a mobile phone (Badam et al. Abstract)  When the system detects a low battery condition of the wearable device, the system initiates a data transfer to a battery backed RAM.  

Badam et al. [0004-0005] teaches a method of using a secondary RAM memory to which data is transferred to when a low battery condition is detected.  Badam et al. teaches that doing such preserves the interactivity of the mobile device, because the data is transferred into a battery backed RAM.  (thus the memory accesses no longer draw power from the main system)  Badam 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate a second memory in the handheld wireless device and if the state information satisfies a second condition, copy the authorization information into the second memory in order to provide some backup capability to the data of handheld wireless device, and in addition allow some basic interactivity with the device.  


Tyagi et al. in view of Badam et al. however fails to explicitly teach:
and a second processor configured to access the second memory,
if the state information satisfies a first condition, provide authorization information to an external device in the First state so that the external device performs authorization using the authorization information.

Specifically, the claim calls for the limitation that the authorization information is provided to an external device in the first state. 

In Tyagi et al., however the external device is a key fob, and there is no teaching in Tyagi where 
if the state information satisfies a first condition, provide authorization information to an external device in the First state so that the external device performs authorization using the authorization information.


Because in the combination of Tyagi et al and Badam et al., the first state is the state of the handheld wireless device, and not the external device, the combination fails to explicitly teach the limitation. 

Moreover combination of Tyagi et al and Badam et al., does not explicitly teach:
and a second processor configured to access the second memory, 

In particular, although the Badam et al. reference teaches the use of a secondary battery backed up memory, there is no teaching that such memory is written to using a second processor of the mobile phone.  

Although the usage of a second processor as a general matter is not inventive, the claim expressly recites 
wherein the second processor is configured to provide the authorization information to the external device in the second state so that the external device performs authorization using the authorization information. 

Thus, because the claim expressly recites that the second processor is configured to provide the authorization information to the key fob, the combination of Tyagi et al. and Badam et al. in further view of a teaching of a secondary processor would still fail to explicitly teach the step of:
wherein the second processor is configured to provide the authorization information to the external device in the second state so that the external device performs authorization using the authorization information. 

Finally, there is no explicit recitation in Tyagi et al. that it is the smartphone or HWD which performs the step of “provid[ing] authorization information to the external device”.  Rather this step appears to be used by the vehicle as an intermediary.   (Column 4, lines 1-10)

For this reason, no prior art is asserted.  

Claims 2-9 depend upon claim 1, and no prior art is asserted against claims 2-9 under the same rationale.  


Conclusion
5.       The following art not relied upon is made of record:
USPGPUB 20140232322 teaches a method of selective current reduction for a deactivated key fob
USPGPUB 20130237174 teaches a key fob with emergency assistance service.
USPGPUB 20180326947 teaches a method of operating a key fob in a lower power mode.
USPGPUB 20090243796 teaches an adaptive powerless key fob
USPGPUB 20170174178 teaches a vehicle key module which uses a passive state.


6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 11-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS  HO/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494